

117 S2168 IS: Define WOTUS Act of 2021
U.S. Senate
2021-06-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 2168IN THE SENATE OF THE UNITED STATESJune 22, 2021Mr. Braun (for himself, Ms. Ernst, and Mr. Grassley) introduced the following bill; which was read twice and referred to the Committee on Environment and Public WorksA BILLTo amend the Federal Water Pollution Control Act to modify the definition of navigable waters, and for other purposes.1.Short titleThis Act may be cited as the Define WOTUS Act of 2021.2.Navigable waters(a)Navigable waters definitionSection 502 of the Federal Water Pollution Control Act (33 U.S.C. 1362) is amended by striking paragraph (7) and inserting the following:(7)Navigable waters(A)In generalThe term navigable waters means—(i)the territorial seas;(ii)interstate waters that are used, or are susceptible to use in the natural and ordinary condition of those waters, as a means in transport of interstate or foreign commerce;(iii)relatively permanent, standing, or continuously flowing bodies of water that form geographical features commonly known as streams, rivers, or lakes, that flow directly into waters described in clause (ii); and(iv)wetlands that are adjacent to and have a continuous surface water connection to waters described in clause (ii) or (iii).(B)ExclusionsThe term navigable waters does not include—(i)intermittent or ephemeral waters, including features that flow only in response to precipitation or melt from snowpack;(ii)subsurface waters, such as groundwater or underground streams, including subsurface waters drained through subsurface drainage systems, such as drain tiling;(iii)intrastate waters, unless the waters meet the requirements described in subparagraph (A);(iv)a man-made channel or ditch, including irrigation, distribution, and drainage systems;(v)prior converted cropland;(vi)artificially irrigated areas;(vii)artificial lakes and ponds constructed in upland;(viii)water-filled depressions created in upland, including water-filled depressions incidental to mining or construction activity;(ix)stormwater control features excavated or constructed in upland to convey, treat, infiltrate, or store stormwater runoff;(x)wastewater recycling structures constructed in upland;(xi)waste treatment systems;(xii)waters that require the use of means beyond visual inspection by the naked eye, including aerial photographs, satellite imaging, or hydrological testing, to determine if the waters meets the requirements described in subparagraph (A); or(xiii)any other waters that do not meet the requirements under subparagraph (A), without regard to whether the water—(I)previously met or would have met those requirements; or(II)may in the future meet those requirements.(C)Associated definitionsFor the purposes of this paragraph:(i)Continuous surface water connectionThe term continuous surface water connection means a connection with respect to which an ordinary person would not be able to visually determine by the naked eye, by looking at the water surface, where 1 body of water ends and the other begins.(ii)Relatively permanent, standing, or continuously flowing bodies of waterThe term relatively permanent, standing, or continuously flowing bodies of water means waters that, except in cases of extreme events (such as a drought)—(I)stand or have continuous flow for not less than 185 days each year; and(II)exhibit a bed and banks..(b)Jurisdictional determinationTitle V of the Federal Water Pollution Control Act is amended—(1)by redesignating section 520 (33 U.S.C. 1251 note) as section 521; and(2)by inserting after section 519 (33 U.S.C. 1377a) the following:520.Jurisdictional determinations(a)DefinitionsIn this section:(1)Affected personThe term affected person means an applicant for a permit under section 404, landowner, or other affected person with an identifiable and substantial legal interest in a property.(2)SecretaryThe term Secretary means the Secretary of the Army.(b)Binding determinationOn written request of an affected person, the Secretary shall provide a binding determination of whether the waters on the property of the affected person are navigable waters that meet the requirements described in section 502(7)(A)(iv).(c)CostsA determination of the Secretary under subsection (b) shall be made at the cost of the Secretary.(d)Timing(1)In generalThe Secretary shall make a determination under subsection (b) not later than 60 days after the date on which the Secretary receives a written request from an affected person.(2)Effect of nonresponseIf the Secretary does not make a determination by the end of the period described in paragraph (1), the waters on the property of the affected person shall not be considered to be navigable waters.(e)Term of determination(1)Finding of navigable watersIf the Secretary determines under subsection (b) that the waters on the property of the affected person are navigable waters, the determination shall be binding on the Secretary and the Administrator for a period to be determined by the Secretary, but in any case not longer than 5 years after the date of the determination.(2)Finding of nonnavigable watersIf the Secretary determines under subsection (b) that the waters on the property of the affected person are not navigable waters, the determination shall be binding on the Secretary and the Administrator for as long as the affected person has an identifiable and substantial legal interest in the property.(f)Judicial review(1)In generalAn affected person may obtain expedited judicial review of a determination of the Secretary under subsection (b).(2)TimingTo obtain expedited judicial review under paragraph (1), the affected person shall submit a claim under that paragraph not later than 30 days after the date on which the Secretary makes the determination under subsection (b).(3)JurisdictionA district court of the United States with appropriate venue for the State in which the affected person resides or in which a substantial part of the property of the affected person is located shall have jurisdiction over an action under this subsection..